                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

SAMANTHA EDWARDS, Individually, and as
SPECIAL ADMINISTRATRIX of the ESTATE
of WILLIAM BOBBY WRAY EDWARDS, Deceased,
and ARLEIGH GRAYCE EDWARDS, Deceased; and as
PARENT and NEXT FRIEND for Peyton Hale, a Minor                                      PLAINTIFFS

v.                                   Civil No. 4:19-cv-04018

ERIC JAMES CORNELL THOMAS
and MCELROY TRUCK LINES, INC.                                                     DEFENDANTS


                                             ORDER

       Pending now before the Court is Defendants’ Renewed Motion for Scheduling Conference,

for Protective Order, and to Quash. ECF No 23. Plaintiffs have responded. ECF No. 27. Pursuant

to the provisions of 28 U.S.C. § 636(b)(1) and (3) (2009), the Honorable Susan O. Hickey referred

these Motions to this Court. After considering this Motion and arguments of counsel, the Court finds

as follow:

I.     Background:

       This case is a wrongful death lawsuit as a result of a collision which occurred on August 2,

2018. On November 13, 2019 Plaintiff provided written notice of their intent to take a deposition

of SmartDrive pursuant to Rule 30(b)(6). ECF No. 23-1.           This deposition is scheduled for

December 19, 2019.

       On December 16, 2019, Defendants filed their Renewed Motion for Scheduling Conference,

for Protective Order, and to Quash as to the noticed deposition of SmartDrive. ECF No. 23. With

this Motion, Defendants seek to schedule a scheduling conference to address the scope and timing

of discovery. In addition, Defendants move for a Protective Order as to the Notice of Deposition and

                                                 1
to quash the Subpoena Duces Tecum for the upcoming deposition.

II.    Discussion:

       The Court does not find Defendants arguments in resisting this discovery persuasive.

Generally, parties may discover relevant, non-privileged information that is reasonably calculated

to lead to admissible evidence. Fed. R. Civ. P. 26. Further, the third-party deponent, SmartDrive,

does not oppose this deposition being taken.

III.   Conclusion:

       Based on the foregoing, Defendants’ Renewed Motion for Scheduling Conference, for

Protective Order, and to Quash is DENIED.

       ENTERED this 18th day of December 2019.
                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U.S. MAGISTRATE JUDGE




                                                2
